307 S.W.3d 184 (2010)
STATE of Missouri, Respondent,
v.
Olugbenga J. FOLARIN, Appellant.
No. ED 93181.
Missouri Court of Appeals, Eastern District, Division Four.
March 23, 2010.
Joseph P. Welch, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Olugbenga J. Folarin (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of robbery in the first degree, Section 565.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). The trial court sentenced Defendant to fifteen years' *185 imprisonment on the robbery count, suspended the execution of sentence, and placed him on probation for a period of five years. Defendant was also sentenced to five years' imprisonment on the armed criminal action count. Defendant raises one allegation of error, claiming the trial court abused its discretion in limiting the cross-examination of his co-defendant.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).